DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 1/13/22 in which claims 1-20 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 11,252069
Application no. 17/574934
1. A system, comprising: a communication interface configured to send and receive network communications via a connection to a network; a processor coupled to the communication interface; a memory coupled to the processor, the memory storing computer instructions executable by the processor to: maintain an association between a text-based control tag and an application-level action;
 monitor an activity stream, the activity stream comprising real time text-based messages between a plurality of users participating in a collaboration over the network; 
detect, in the activity stream, the text-based control tag injected into the activity stream during the collaboration by a remote user from of the plurality of users; 

and based on detecting the text-based control tag in the activity stream: 
map the text-based control tag to the application-level action based on the association; 
determine an object stored in a content management repository on which the application-level action is to be performed; and automatically perform the application-level action on the object.
1. A system, comprising: a communication interface configured to send and receive network communications via a connection to a network; a processor coupled to the communication interface; a memory coupled to the processor, the memory storing computer instructions executable by the processor to: maintain an association between a control tag and an application-level action; 

monitor communications, the monitored communications comprising real time messages between a plurality of users participating in a collaboration over the network; 
detect, in the monitored communications, the control tag injected into the monitored communications during the collaboration by a remote user from of the plurality of users; 

and based on detecting the control tag in the monitored communications:
 map the control tag to the application-level action based on the association; 

determine an object stored in a content management repository on which the application-level action is to be performed; and automatically perform the application-level action on the object.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,252069. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same activity stream collaboration.
It would have been obvious to one with ordinary skill in the art to substitute “text-based control tag in the activity stream” with “control tag” in order to broaden the claimed limitation.

U.S. Patent No. 11062269
Application no. 17/574934
1. A system, comprising: a communication interface of a target system configured to receive an activity stream, 






wherein the activity stream enables communications between participants in the activity stream; and a processor of the target system coupled to the communication interface and configured to maintain a mapping of text-based tags to application actions, recognize in the activity stream a text-based tag from a remote system, 










determine on the target system an action indicated by text included in the tag based on the mapping, and perform the action on the target system in response to receiving the tag.
1. A system, comprising: a communication interface configured to send and receive network communications via a connection to a network; a processor coupled to the communication interface; a memory coupled to the processor, the memory storing computer instructions executable by the processor to: 




maintain an association between a control tag and an application-level action; monitor communications, the monitored communications comprising real time messages between a plurality of users participating in a collaboration over the network; 
detect, in the monitored communications, the control tag injected into the monitored communications during the collaboration by a remote user from of the plurality of users; 
and based on detecting the control tag in the monitored communications: map the control tag to the application-level action based on the association; 
determine an object stored in a content management repository on which the application-level action is to be performed; and automatically perform the application-level action on the object.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,062269. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same activity stream collaboration. 
It would have been obvious to one with ordinary skill in the art to include “, the monitored communications comprising real time messages between a plurality of users participating in a collaboration over the network; detect, in the monitored communications, the control tag injected into the monitored communications during the collaboration by a remote user from of the plurality of users; and based on detecting the control tag in the monitored communications: map the control tag to the application-level action based on the association” in the claimed invention of U.S. Patent No. 11, 062269 in order to facilitate the mapping of the application level association.

U.S. Patent No. 10,447568
U.S. Application No. 17/574934
1. A system, comprising: a communication interface; a memory configured with associations between a plurality of text-based control tags and a plurality of application-level actions; a processor coupled to the communication interface and the memory and configured to: 
receive an activity stream of messages by users participating in an activity stream-facilitated collaboration, the activity stream of messages comprising a user conversation; 

display text-based messages from the activity stream on a user interface in a time order; 





detect, in the activity stream, a text-based control tag received from a remote system; 





map the text-based control tag to an application-level action from the plurality of application-level actions based on the associations between the plurality of text-based control tags and application level-actions; 
determine a current context for the application-level action; 

automatically perform the application-level action based on the current context; and wherein the memory is configured to provide instructions to the processor.	
1. A system, comprising: a communication interface configured to send and receive network communications via a connection to a network; a processor coupled to the communication interface; a memory coupled to the processor, the memory storing computer instructions executable by the processor to: 
maintain an association between a control tag and an application-level action; 



monitor communications, the monitored communications comprising real time messages between a plurality of users participating in a collaboration over the network; 
detect, in the monitored communications, the control tag injected into the monitored communications during the collaboration by a remote user from of the plurality of users; 

and based on detecting the control tag in the monitored communications:
 map the control tag to the application-level action based on the association; 




determine an object stored in a content management repository on which the application-level action is to be performed; and automatically perform the application-level action on the object.


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,447568. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the same activity stream collaboration. 
It would have been obvious to one with ordinary skill in the art to include “detect, in the monitored communications, the control tag injected into the monitored communications during the collaboration by a remote user from of the plurality of users; and based on detecting the control tag in the monitored communications: map the control tag to the application-level action based on the association” in order to in order to facilitate the mapping of the application level association.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2006/0161836 to Thomson et al teaches method and apparatus for form automatic layout.
U.S. Publication No. 2008/0071829 to Montsarrat teaches online marketplace for automatically extracted data.
U.S. Publication No. 2012/0158989 to Patil et al teaches system and method for providing argument maps based on activity in a network environment.
U.S. Publication No. 2012/0310926 to Gannu et al teaches system and method for evaluating results of a search query in a network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444